                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                              CASE NO. 4:07-CR-28-FL

 UNITED STATES OF AMERICA                      ORDER

       v.

 SHAQUAN SNEED


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the Government Response

to Motion for Sentencing Reduction Pursuant to First Step Act of 2018, filed at Docket

Entry 89, be sealed, except that filed, stamped copies be provided to the United States

Attorney’s Office for the Eastern District of North Carolina and counsel for the

defendant.

      IT IS SO ORDERED, this _____          April
                              12th day of _____________, 2019.



                                 _______________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                          1
